          Case 1:19-cr-00930-ER Document 25 Filed 10/09/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     October 1, 2020

The Honorable Edgardo Ramos
United States District Judge                                                        , last page.
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Raul Polanco and Juan Dutan, 19-cr-930 (ER)

Dear Judge Ramos:

       A status conference in this matter was scheduled for September 24, 2020, but the
conference was unexpectedly cancelled because not all parties were present for the proceeding.
Time under the Speedy Trial Act, 18 U.S.C. § 3161, had been excluded through the date of the
September 24 status conference.

       With respect to Mr. Polanco, the Government respectfully requests that the Court set a new
date for a status conference. The Government also respectfully requests that time be excluded
under the Speedy Trial Act, 18 U.S.C. § 3161, from today until the date of the rescheduled status
conference, to allow for the parties to continue discussing a pre-trial disposition. Mr. Polanco’s
counsel consents to the exclusion of time.

        With respect to Mr. Dutan, a change of plea hearing has been tentatively scheduled for
October 27, 2020. The Government moves that time be excluded under the Speedy Trial Act, 18
U.S.C. § 3161, from today until October 27, 2020, to allow for the parties to finalize the pre-trial
disposition. Mr. Dutan’s counsel consents to the exclusion of time.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: ________________________________
                                              Emily A. Johnson / Dominic A. Gentile
                                              Assistant United States Attorneys
                                              (212) 637-2409 / 2567

cc:    Telesforo del Valle, Esq. (by ECF)
       Rudy Velez, Esq. (by ECF)
          Case 1:19-cr-00930-ER Document 25 Filed 10/09/20 Page 2 of 2




19-cr-930 (ER)
Endorsement:
Regarding Mr. Polanco, a status conference will be held on October 21, 2020 at 11 a.m. Speedy
trial time is excluded from October 1, 2020 until October 21, 2020. Regarding Mr. Dutan, a
change of plea hearing will be held on September 27, 2020, at 10:30 a.m. Speedy trial time is
excluded from October 1, 2020Ðntil October 27, 2020.
SO ORDERED.




                                                                10/9/2020
